Exhibit 99.2 STARFIELD RESOURCES INC. (An Exploration & Development Company) AUDITED FINANCIAL STATEMENTS February 28, 2009 April 23, Auditors’ Report To the shareholders of Starfield Resources Inc. We have audited the balance sheets of Starfield Resources Inc. as at February 28, 2009 andFebruary 29, 2008 and the statements of operations and comprehensive loss, shareholders’equity, and cash flow for each of the years in the two-year period ended February 28, 2009.These financial statements are the responsibility of the company’s management.
